DETAILED ACTION
	This office action is in response to the argument filed January 28, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1, 5, 8, 10, 13, 15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawaguchi et al. (Kawaguchi) (Patent/Publication Number US 2015/0314239).
Regarding claims 1, 10, and 15, Kawaguchi discloses a system of a vehicle (1) (e.g. See Paragraphs [0045]), the system comprising: a controller (10) coupled to an exhaust aftertreatment system (3, 6) of the vehicle (e.g. See Paragraphs [0056-0058]), the controller structured to: determine an amount of deposits accumulated (e.g. GGNA, GNOX) in the vehicle based on an amount of time (TA, TB, TC, M1, M2) (e.g. See Paragraphs [0089] Specifically, a value obtained by subtracting the production amount of ammonium nitrate from the ammonia adsorption amount before ammonium nitrate is produced is set as the ammonia adsorption amount at the present time, and when the ammonia adsorption amount at the present time is less than a threshold value, the ammonium nitrate producing combustion mode is ended and transition to the temperature increasing combustion mode is made. The threshold value may be the ammonia adsorption amount which becomes the lower limit value of the allowable range of the NOx purification rate, or may be a value obtained by adding a certain amount of margin to the ammonia adsorption amount which becomes the lower limit value. After the ammonium nitrate producing combustion mode is ended, transition to the normal combustion mode may be made. The ammonia adsorption amount at the present time may be a value obtained by subtracting the amount of ammonia consumed to produce ammonium nitrate from the ammonia adsorption amount before ammonium nitrate is produced.) (e.g. See Paragraphs [0089, 0101, 0113-0115]); determine a combustion target (e.g catalyst temperature, engine speed , fuel injection amount, intake air, and EGR) for the vehicle in response to determining that the amount of deposits exceeds a deposit threshold (e.g. See Paragraphs [0094] In Step S101, the amount of NOx (NOx inflow amount GNOX) flowing into the SCR catalyst 6 is calculated. For example, the NOx inflow amount GNOX can be calculated based on the NOx concentration in exhaust gas flowing into the SCR catalyst 6 detected by the upstream-side NOx sensor 12 and the intake air amount detected by the air flow meter 15. Since the operation state ( engine speed, fuel injection amount, or the like) of the internal combustion engine 1 has a correlation with the NOx inflow amount GNOX, the correlation may be found and mapped in advance by an experiment or a simulation, and may be stored in the ECU 10. The NOx inflow amount GNOX may be calculated using a model based on oxygen concentration in intake air.) (e.g. See Paragraphs [0051-0058, and 0094-0097]); and modulate a fluid flow of the vehicle (Air flow meter 15) based on the determined combustion target (e.g. See Paragraphs [0092] ….. The amount of NO2 flowing into the SCR catalyst 6 is obtained based on the amount of NO and the amount of NO2 emitted from the internal combustion engine 1 and the oxidation amount of NO into NO2 on the oxidation catalyst 3 and the SCR catalyst 6. The oxidation amount of NO into NO2 on the oxidation catalyst 3 and the SCR catalyst 6 is calculated based on the temperature of the SCR catalyst 6, the flow rate of exhaust gas found from the intake air amount, and the like. The amount of ammonia consumed to produce ammonium nitrate can be calculated based on the estimated production amount of ammonium nitrate.) (e.g. See Paragraphs [0089-0095]).
Regarding claim 5, 13, 19, Kawaguchi further discloses wherein the amount of deposits is further determined based on the amount of time and at least one of a temperature of an aftertreatment system of the vehicle, a flow rate of exhaust gas flowing through the aftertreatment system, or a dosing quantity of a reductant in the aftertreatment system (e.g. See Paragraphs [0057- 0060, 0101-0103]).
Regarding claim 8, Kawaguchi further discloses wherein the combustion target includes at least one of a target temperature (the temperature between A and B) of an aftertreatment system (6) of the vehicle, a target smoke emission level (HC, CO) of the aftertreatment system of the vehicle, a target NOx emission level (GNOX) of the aftertreatment system, a target total hydrocarbon (HC) emission level of the aftertreatment system, a target air/fuel ratio (Throttle 9, air flow meter 15), a target brake specific fuel consumption (BSFC), or a turbine inlet temperature (TIT) (e.g. See Paragraphs [0051-0058 and 0125-0134]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 2-4, 6-7, 9, 11-12, 14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al. (Kawaguchi) (Patent/Publication Number US 2015/0314239) in view of Gonze et al. (Gonze) (Patent Number 8,621,845).
Regarding claims 2, 12, and 16, Kawaguchi discloses all the claimed limitation as discussed above except that the amount of time is an amount of run time of an engine of the vehicle.
Gonze teaches that it is conventional in the art, to use the amount of time is an amount of run time (e.g. engine activated, duty cycle of the engine) of an engine of the vehicle (e.g. See column 8, lines 30-46; DC is duty cycle of the engine 14. CCmass is mass of the CC 18. CCimp is resistance or impedance of the CC 18. ErunTime is time that the engine 14 is activated (ON). Exoaa is current load on the engine 14. Texy may refer to a temperature of the exhaust system 16, and based on one or more of the sensors 100, 102, 104. Tamp is ambient temperature. CAM is cam phasing of the engine 14. SPK is spark timing. The CC temperature T.sub.CC and/or the active volume CCay may be based on one or more of the engine system parameters provided in equations I and 2 and/or other engine system parameters.) (e.g. See Steps 310-319; col. 8, lines 30-46; col. 13, lines 55-47; col. 14, lines 1-45).
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to use the amount of time is an amount of run time of an engine of the vehicle of Kawaguchi, as taught by Gonze for the purpose of detecting the amount of emission deposit to the aftertreatment system when the air-fuel ratio of the exhaust gas flowing into the absorbent is lean, so as to control the combustion of the engine to reduce amount of nitrogen oxides in the exhaust gas of the lean-burn engine, and further improve the performance of the engine and the efficiency of the emission device, since the use thereof would have been routinely practiced by those with ordinary skill in the art to maintain high purification efficiency of an aftertreatment system.

Regarding claims 3, 11, 17, Gonze further discloses wherein the amount of time is at least one of an amount of run time of an engine of the vehicle since a deposits removal event, an amount of run time of the engine exceeding a speed threshold (Eruntime, SeNG) (e.g. See col. 10, lines 1-67), or an amount of run time that the engine is operating in a pre-defined operating state (e.g. See Equations 1-4; cols. 7-8, lines 1-67).
Regarding claims 4, 12, and 18, Kawaguchi further discloses wherein the fluid flow of the vehicle is an air mass flow for an engine of the vehicle (e.g. See Paragraphs [0092] ….. The amount of NO2 flowing into the SCR catalyst 6 is obtained based on the amount of NO and the amount of NO2 emitted from the internal combustion engine 1 and the oxidation amount of NO into NO2 on the oxidation catalyst 3 and the SCR catalyst 6. The oxidation amount of NO into NO2 on the oxidation catalyst 3 and the SCR catalyst 6 is calculated based on the temperature of the SCR catalyst 6, the flow rate of exhaust gas found from the intake air amount, and the like. The amount of ammonia consumed to produce ammonium nitrate can be calculated based on the estimated production amount of ammonium nitrate.) (e.g. See Paragraphs [0051-0053, 0089-0095]).
Regarding claim 6, Gonze further discloses wherein the instructions further cause the at least one processor to: in response to determining that the amount of deposits exceeds the deposit
threshold, determine that a speed of an engine of the vehicle exceeds a speed threshold; and increase the speed of the engine in response to determining that the speed of the engine is below the speed threshold (e.g. THRnox, THRoxt) (e.g. See col. 4, lines 24-51; col. 11, lines 20-67).
	Regarding claim 7, Gonze further discloses wherein the instructions further cause the at least one processor to: in response to determining that the amount of deposits exceeding the deposit threshold, determine that a fuel injection rate of an engine of the vehicle exceeds a fuel injection rate threshold; and increase the fuel injection rate (e.g. POST 68) of the engine in response to determining that the fuel injection rate of the engine is below the fuel injection rate threshold (e.g. See column 6, During the SCR heating mode, the cascaded SCR catalysts 20 are heated to at least an active temperature (e.g., 200-350 °C). In one implementation, the cascaded SCR catalysts 20 are heated to at least 225 °C. The ECM 40 and/or the thermal control module 60 may perform post fuel injection and/or inject fuel into the exhaust system 16 to heat the cascaded SCR catalysts 20. Post fuel injection may include injecting fuel into the cylinders 28 subsequent to ignition of air/fuel mixtures in the cylinders 28 and prior to intake strokes of the cylinders 28. This allows fuel to be passed into the exhaust system 16. A hydrocarbon (HC) injector 70 (shown in FIG. 2) may be used to inject fuel directly into the exhaust system 1.) (e.g. See col. 6, lines 1-67; col. 10, lines 1-67).
Regarding claims 9, 14, and 20, Gonze further discloses wherein the deposits include urea deposits accumulated on or near a selective catalytic reduction (20) device of an aftertreatment system of the vehicle (e.g. See col. 4, lines 5-50).

Response to Arguments
	Applicant’s arguments filed January 28, 2022 have been fully considered but they are not completely persuasive.  Claims 1-20 are pending.
	Applicant’s cooperation in explaining the claims subject matter more specific to overcome the claim rejection is appreciated.    
	Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection as discussed above.

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of four patents:
	Shinoda et al. (Pat./Pub. No. US 2017/0044953), and Darr et al. (Pat./Pub. No. US 8429898), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        May 05, 2022